UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6268



DEMETRIUS JONES, JR.,

                                                Petitioner - Appellant,

          versus


KEVIN WENDT, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cv-00053-IMK)


Submitted:   October 4, 2006                 Decided:   October 18, 2006


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius Jones, Jr., Appellant Pro Se. Betsy S. Jividen, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Demetrius Jones, Jr., a prisoner in custody under a

sentence imposed by a Superior Court of the District of Columbia,

seeks   to     appeal   the    district     court’s    order   accepting    the

recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2254 (2000) petition.        The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a    substantial    showing   of   the   denial   of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Jones has not made the requisite

showing.      Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED


                                     - 2 -